Case 4:16-cv-01670 Document 288 Filed on 03/25/20 in TXSD Page 1 of 3
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                  March 25, 2020
                                                                David J. Bradley, Clerk
Case 4:16-cv-01670 Document 288 Filed on 03/25/20 in TXSD Page 2 of 3
Case 4:16-cv-01670 Document 288 Filed on 03/25/20 in TXSD Page 3 of 3
